Title: To Benjamin Franklin from Thomas Holme, 12 April 1759
From: Holme, Thomas
To: Franklin, Benjamin


Sir
Wellingborough April 12th. 1759.
I communicated your Last and Mrs. Morris’s Letter to Mr. Fisher at my Return from a Journey last Saturday, else you would have heard from me Sooner, however I now send you such a Discharge as will satisfie Mr. Fisher, which when you have executed please to return either to him or me by the Post, and he will directly remitt you the Money. I am Sir Your very humble Servant
Tho: Holme.
 Addressed: To / Mr. Benjamin Franklin / at Mrs. Stephensons in Craven Street / Strand / London
Endorsed: Revd Mr Holme April 12 59
